  Case 19-40658          Doc 85      Filed 06/27/19 Entered 06/27/19 16:01:42      Desc Main
                                       Document     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA


 In re:                                                                                 Chapter 7

 Scheherazade, Inc.,                                                         Bankruptcy 19-40658

                           Debtor.



               LIMITED OBJECTION TO TRUSTEE’S NOTICE OF SETTLEMENT


            BHM Capital, LLC (“BHM”) submits this limited objection to [074] Trustee’s Notice of

Settlement and Sale dated June 7, 2019 (“Notice 2”). BHM objects to Notice 2 on substantially

the same basis as its [079] Limited Objection to Trustee’s Notice of Settlement dated June 18,

2019, and it incorporates those objections here by reference.

                                               Respectfully submitted,

                                                   MESSERLI & KRAMER

Dated:        June 27, 2019
                                                   s/Joseph W. Lawver
                                                   Joseph W. Lawver
                                                   100 South Fifth Street
                                                   Suite 1400
                                                   Minneapolis, MN 55402-4218
                                                   Telephone: (612) 672-3733
                                                   Fax: (612) 672-3777

                                                   ATTORNEY FOR BHM CAPITAL, LLC




1778953.1
